DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.   
Claim Objections
Regarding Claim 1, line 7, it appears that the term “identifies” should be changed to “identifying”.
Regarding Claim 7, line 2, it appears that the term “form” should be changed to “from”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernd (PCT Pat. No. WO2010075827A1).    
Specifically, regarding Claim 1, Bernd discloses a vehicle system in a host vehicle, comprising: a vehicle transceiver (9; ¶ [0073]) located in the host vehicle and configured to receive from a remote server a selectable maneuver in response to data indicative of a driving path of one or more remote vehicles identifying one or more hazards (inherently disclosed via TMC; ¶ [0056]), a processor (5; ¶¶ [0073]-[0075]) in communication with the vehicle transceiver and programmed to output one or more selectable maneuvers responsive to the data indicative of the driving path of one or more remote vehicles in response to the data indicative of the driving path identifies one or more hazards in a vicinity of the host vehicle (¶ [0021]), and a display (¶ [0073]) in communication with the processor and configured to display the one or more selectable maneuvers (¶¶ [0046], [0047]).
Regarding Claim 4, Bernd discloses that the vicinity of the host vehicle is a threshold radius around the host vehicle (¶ [0055]).
Regarding Claim 7, Bernd discloses that the processor is further programmed to automatically select one of the one or more selectable maneuvers when no input form the occupant has occurred within a threshold time (¶ [0063]).
Regarding Claim 18, Bernd inherently discloses a server (inherent via the traffic information system disclosed at ¶ [0056]), comprising: a transceiver (inherent via the information system and vehicle communications; ¶ [0056]) configured to communicate with one or more remote vehicles and receive data indicative of a driving path of the one or more remote vehicles (9; ¶ [0073]), a controller (inherently disclosed as a route is automatically entered by a TMC; ¶ [0078]) in communication with the transceiver and configured to: 1) determine one or more hazards utilizing at least the data indicative of the driving path of the one or more remote vehicles (e.g., when a blocked route is entered via traffic the automatic traffic information system; ¶ [0056]), 2) identify two or more vehicle maneuvers in response to the one or more hazards, wherein the two or more vehicle maneuvers are identified utilizing at least the data indicative of the driving path of the one or more remote vehicles (¶¶ [0021], [0025]), and 3) send information regarding the two or more selectable maneuvers via the transceiver to a host vehicle, wherein the information includes driving instructions for the two or more selectable maneuvers (the “input device” of the vehicle receives the selectable maneuvers (¶ [0056]).
Regarding Claim 19, Bernd inherently discloses the transceiver is further configured to receive vehicle dynamic data from one or more remote vehicles (via the traffic information system disclosed at ¶ [0056]) and the controller is further configured to determine the one or more hazards utilizing at least the vehicle dynamic data (¶ [0056]). 
Regarding Claim 20, Bernd inherently discloses that the transceiver is further configured to receive vehicle environment data (e.g., traffic congestion) from one or more remote vehicles and the controller is further configured to determine the one or more hazards utilizing at least the vehicle environment data (¶ [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Lathrop et al. (U.S. Pat. No. 10,451,428, hereinafter “Lathrop”).
Bernd discloses substantially all of the limitations of the present invention, but does not disclose the claimed execution.
However, Lathrop discloses (i) that the processor is programmed to send instructions to a vehicle controller to execute one of the one or more selectable maneuvers in response to input from an occupant of the host vehicle (col. 13, ll. 29-35), as recited in Claim 2.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lathrop with the system of Bernd to allow for navigation upon selection of a user-desired route.
Regarding Claim 9, Bernd discloses a vehicle system in a host vehicle (¶¶ [0004], [0005]), comprising: a vehicle transceiver (9; ¶ [0073]) located in the host vehicle and configured to send location data to a remote server (col. 5, ll. 30-37) and receive from the remote server two more selectable maneuvers responsive to data indicative of a driving path of one or more remote vehicles identifying one or more hazards (¶ [0021]), a processor in communication with the vehicle transceiver (¶¶ [0073]-[0075]), but does not disclose the claimed programmed processor.
However, Lathrop discloses (i) that the processor is programmed to output two or more selectable maneuvers in response to the one or more hazards in a vicinity of the host vehicle and send instructions to execute one of the selectable maneuvers at the host vehicle (col. 13, ll. 29-35), as recited in Claim 9.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lathrop with the system of Bernd to allow for navigation upon selection of a user-desired route.
 Regarding Claim 10, Bernd discloses that the vehicle system further includes a display in communication with the processor and configured to display the two or more selectable maneuvers (¶¶ [0042], [0043]).
Regarding Claim 11, Bernd discloses that the processor is further programmed to execute one of the selectable maneuvers (execution of navigation guidance, a routing; ¶ [0078]) at the host vehicle in response to exceeding a threshold time with no user input (¶ [0063]).
Regarding Claims 12 and 13, Bernd discloses substantially all of the limitations of the present invention, but does not disclose the claimed sensors.  However, Lathrop discloses (i) that the vehicle system includes one or more sensors configured to collect proximity data identifying objects around the host vehicle and the one or more selectable maneuvers are responsive to the proximity data (col. 7, line 65 - col. 8, line 8, and ll. 43-55), as recited in Claim 12, and (ii) that the one or more sensors includes a camera, radar sensor, or LiDar sensor (col. 8, line 45), as recited in Claim 13.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lathrop with the system of Bernd to ensure accurate route options are provided to a device user.
Regarding Claim 15, Bernd discloses that the processor is further programmed to execute one of the selectable maneuvers at the host vehicle in response to one or more selections conducted by other users in remote vehicles (execution of navigation guidance; ¶ [0078]).
Regarding Claim 17, Bernd discloses that the two more selectable maneuvers are responsive to environment data (e.g., traffic congestion) collected at the remote server from the one or more remote vehicles identifying one or more hazards (via TMC; ¶ [0056]). 

Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Shashua et al. (U.S. Pat. No. 9,760,090, hereinafter “Shashua”).
Bernd discloses substantially all of the limitations of the present invention, but does not disclose the claimed sensors.
However, Shashua discloses (i) that the vehicle transceiver is further configured to send driving path data of the host vehicle (col. 5, ll. 36-37), as recited in Claim 3, (ii) that the vehicle system includes one or more sensors configured to collect proximity data identifying one or more objects surrounding the host vehicle (e.g., traffic), and the vehicle transceiver is further configured to send vehicle proximity data to the remote server (col. 3, ll. 53-60), as recited in Claim 5, (iii) the one or more sensors includes a camera, radar sensor, or LiDar sensor (col. 3, ll. 53-60), as recited in Claim 6, (iv) that the vehicle transceiver is configured to send location data of the host vehicle to the remote server (inherently disclosed at col. 5, ll. 30-37), as recited in Claim 8.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shashua with the system of Bernd to ensure up-to-date vehicle routing information can be provided to a plurality of connected vehicles.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Lathrop and further in view of Shashua.
The combination of Bernd and Lathrop discloses substantially all of the limitations of the present invention, but does not disclose the claimed transceiver and vehicle.
However, Shashua discloses that the vehicle transceiver is further configured to send proximity data to the remote server (col. 5, ll. 24-37, col. 6, line 65 - col. 7, line 14), as recited in Claim 14, and (ii) that the host vehicle is an autonomous vehicle (Abstract), as recited in Claim 16.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shashua with the system of Bernd and Lathrop to allow for autonomous navigation upon selection of a user-selected route.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833